



Form 10-K [ntnx-07312019x10kxq419.htm]


Exhibit 10.29
SEVENTH AMENDMENT
(METRO PLAZA)
THIS SEVENTH AMENDMENT (this "Seventh Amendment") is made and entered into as of
April 25, 2019, by and between HUDSON METRO PLAZA, LLC, a Delaware limited
liability company ("Landlord"), and NUTANIX, INC., a Delaware corporation
("Tenant").
RECITALS
A.
Landlord (as successor in interest to CA-Metro Plaza Limited Partnership, a
Delaware limited partnership) and Tenant are parties to that certain lease dated
April 23, 2014, as previously amended by that certain First Amendment dated
March 23, 2015, by that certain Second Amendment dated January 28, 2016, by that
certain Third Amendment dated July 28, 2016, by that certain Fourth Amendment
dated April 4, 2018, by that certain Fifth Amendment dated October 1, 2018, and
by that certain Sixth Amendment dated April 5, 2019 (as amended, the "Lease").

B.
Pursuant to the Lease, Landlord has leased to Tenant the "Premises" comprised
of: (i) approximately 28,121 rentable square feet in the building located at 181
Metro Drive, San Jose, California 95110 comprised of (a) 9,716 rentable square
feet described as Suite No. 280 located on the second (2nd) floor, and (b)
approximately 18,405 rentable square feet described as Suite No. 300 located on
the third (3rd) floor; and (ii) a total of approximately 80,489 rentable square
feet in the building located at 25 Metro Drive, San Jose, California 95110
comprised of (a) approximately 7,396 rentable square feet described as Suite No.
220 on the second (2nd) floor, (b) approximately 23,135 rentable square feet
described as the sixth (6th) floor, (c) approximately 24,337 rentable square
feet described as the 5th floor, and (d) approximately 25,621 rentable square
feet described as the 4th floor.

C.
By this Seventh Amendment, Landlord and Tenant desire to modify the Lease as
provided herein.

D.
Unless otherwise defined herein, capitalized terms as used herein shall have the
same meanings as given thereto in the Lease.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:
1.
Allowance Sunset Date. The reference to "December 31, 2019" contained in 10th
line of Section 1.6(B) and Section 2.6(B) of the Fifth Amendment is hereby
deleted and a reference to "August 31, 2020" is substituted in lieu thereof.

2.
Second Expansion Space - Abatement of Base Rent. The reference to "April and May
2019" contained in the last paragraph of Section 2.3 of the Fifth Amendment is
hereby deleted in its entirety and a reference to "April 2019 and January 2121"
is substituted in lieu thereof.

3.
No Further Modification. Except as set forth in this Seventh Amendment, all of
the terms and provisions of the Lease shall remain unmodified and in full force
and effect. Effective as of the date hereof, all references to the "Lease" shall
refer to the Lease as amended by this Seventh Amendment.



[Signatures are on the following page]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Seventh
Amendment as of the day and year first above written.
 
LANDLORD:
 
 
 
 
 
 
 
 
HUDSON METRO PLAZA, LLC,
a Delaware limited liability company
 
By:
Hudson Pacific Properties, L.P.,
a Maryland limited partnership,
its sole member
 
 
By:
Hudson Pacific Properties, Inc.,
a Maryland corporation,
its general partner
 
 
 
By:      /s/ Mark. T. Lammas                     
 
 
 
Name: Mark. T. Lammas
 
 
 
Title:
Chief Operating Officer,
Chief Financial Officer & Treasurer
 
 
 
 
 
 
TENANT:
 
 
 
 
 
 
 
 
NUTANIX, INC.,
a Delaware corporation,
By:      /s/ Duston Williams                                      
Name: Duston Williams
Title: CFO








